                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA

       V.                                    Hon. Kevin McNulty

A}{MAD JOHNSON,                          :   Crim. No. 18-578-03 (1CM)
  a/k/a OC,”
CORY CANZATER,                               ORDER FOR A CONTIPWMJCE
  a/k/a “Big C,” and
MAURICE MCPHATFER,
  a/k/a “Ree”

       This matter having come before the Court on the joint application of Craig

Carpenito, United States Attorney for the District of New Jersey (by An B.

Fontecchio, Assistant U.S. Attorney) and defendant Maurice McPhatter (by

Timothy Michael Donohue, Esq., appearing), for an order granting a continuance

of the proceedings in the above-captioned matter from the date this Order is

signed through May 1, 2019, to permit defense counsel the reasonable time

necessary for effective preparation in this matter, to allow the parties to conduct

plea negotiations, and the defendant being aware that he has the right to have this

matter brought to thai within 70 days of the date of his appearance before a

judicial officer of this court and that a continuance shall serve to delay a thai in

this matter; and the defendant having consented to this continuance and he

and/or his counsel having waived such right on his behalf and with his

concunence in open court; and this being the second request for a continuance,

and for good cause shown,
      IT IS THE FINDING OF THIS COURT that this action should be continued

for the following reasons:

             (1)    Taking into account the exercise of diligence, the facts of this

case require that defense counsel be permitted a reasonable amount of additional

time for effective preparation in this matter;

             (2)    Plea negotiations are anticipated, and both the United States

and the defendant desire additional time to negotiate a plea agreement, which

would render any thai of this matter unnecessary;

             (3)    The granting of a continuance will likely conserve judicial

resources; and

             (4)    As a result of the foregoing, pursuant to Tide 18, United States

Code, Section 3161(h)(7), the ends ofjusdce sewed by granting the continuance

outweigh the best interest of the public and the defendant in a speedy trial.
                                   Sl
     IT IS, therefore, on this 31   day of Januaty/Febntary1 2mg,

      ORDERED that this action be, and hereby is, continued under the Speedy

Trial Act from the date this Order is signed through and including May 1, 2019;

and it is further
      ORDERED that the period from the date this Order is sired through and

including May 1, 2019 shall be excludable in computing time under the Speedy

Trial Act of 1974.                                                             a




                                         110N. KEWN MCNULTY
                                         United States District Judge

Form and entry consented to:




 a.
An B. Fontecchio
Assistant U.S. Attorney




Ronnell L. Wilson
Chief, OCDrJ’F/Narcodcs




Counsel for Defendant Maurice McPhauer
